Title: John Adams to Charles Adams, 17 February 1793
From: Adams, John
To: Adams, Charles


Dear Charles
Philadelphia Feb. 17. 1793
I have not answered your favour of 31. of Jan. nor that which announced the Arrival of your Brother and Sister.

Justum et tenacem Propositi Virum
Non Civium Ardor prava jubentium
Non Vultus instantis Tyranni
Mente quatit Solida,

was repeated by Cornelius De Wit on The Rack and in torture; as you may See in Cerisiers Tableau. I know not whether the Rack is to be borne or not; but I know, the most disgusting, Sickening, disheartening grieving, provoking, irritating Feeling of the soul, is excited, by the Meanness, the Baseness of political Lies and popular Injustice. There is no Country upon Earth where the People will hear and read this contemptible Ribaldry with so little Resentment, or so much malignant Pleasure against their best Men. The hornets, the Wasps the Fleas, the Lice and the Ticks are now Stinging the President and if the People bear it, they deserve to be eaten by Fleas, as you was in Spain.
We Shall See next fall, how Parties will Stand; if Congress Should not be called together Sooner. The War in Europe may compel an earlier Session.

Weigh well your part, and do your best
Leave to your maker all the rest,

I read last night in the Almanack and cannot give you a better precept.— Another very good rule from the Same respectable Authorty is


He who contracts his swelling Sail
Eludes the Fury of the Gale.

another still is worth transcribing

Regard the World with cautious Eye
Nor raise your Expectation high.
Life is a Sea, where Storms must rise
’Tis folly talks of cloudless Skies.

I had, from your Letter, entertained hopes of seeing Mr Smith here before now: but the Roads must be so bad that I now despair of it. My Love to him, your sister, and my dear little Boys. I must make but a Short Stay at New York, on my return. My affairs at Quincy require my Attention, and Presence.
I envy no Man but the Baron and General Gates. If I had a Steuben, I would remove with all my Family and live upon it.— I could yet cutt down Trees and clear Land, which I am convinced is the happiest Employment of human Life. If you ever was present at Stubbing Bushes and burning them you must have felt it. hunting deers is not so transporting to a Savage, as clearing Land to a Farmer. Feeding Cattle, which is very pleasant is not equal, to the Work of Creation in the Woods which converts a Forrest into a fruitful field. War, Negotiation, Legislation, Administration hide your diminished heads, in Comparison with Husbandry for a happy Life. a Proportion of Solitude is essential to happiness. Man was not made nor borne to be alone it is true: nor was he born to be always in Company. Alternate Retirement and Society is the only System of Wisdom. so thinks and so will Act your affectionate Father
John Adams.
